DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ALECIA ECKARDT GRAY, a/k/a ALICIA GRAY and
             SHANE HIGGINS as Personal Representative
                 of the Estate of DONALD D. GRAY,
                             Appellants,

                                    v.

        THOMAS G. DIGGES, JR., as Trustee of the DENISE Z.
                   DIGGES FAMILY TRUST,
                           Appellee.

                    Nos. 4D16-3820 and 4D17-125

                          [February 1, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-
2014-CA-005217-XXXX-MB.

    Laurie A. Thompson of Fowler White Burnett, P.A., West Palm Beach,
for appellant Alecia Eckardt Gray.

   Norman Fleisher and Jacob W. Warren of Gutter Chaves Josepher
Rubin Forman Fleisher Miller, P.A., Boca Raton, for appellant the Estate
of Donald Gray.

   Rod Coleman, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.